DETAILED ACTION
1)
           Applicant’s election without traverse of invention I, drawn on claims 1-11, in the reply filed on 6/10/2022 is acknowledged.
Claims 12-19, are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.                                                                                                                                         
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     2)       Claims 1-11, are rejected under 35 U.S.C. 103 as being unpatentable over  
Aulin et al. (WO 2016/097964) in view of Duhen et al. (WO 2015/011512).
           Claims 1, 7, 9: Aulin discloses a coated paper added with MFC on a first side and resulting in a film of MFC being formed.   The paper is formed in forming section 100 and coated with MFC in coating application 200 on way to pressing section 300 as shown in Figure 1 (Abstract, Page 9, lines 20-25).  Aulin does not disclose the application of a second suspension on a surface of a drying equipment.  Duhen discloses an additive composition 1c being applied to a surface of a Yankee cylinder in front of advancing web and then the additive composition is fixed to a side of the web (Duhen, Figure 4a).  The additive composition is a in a form of a thin film in range of Angstroms [0011] providing a molecular layer on the cellulosic fibers located on one side of the web (Duhen, [0091], claim 12, and Abstract, Figures 2-7).  It would have been obvious to one skilled in the art at the time the invention was filed to combine the teachings of Aulin and Duhen because the film forming of Duhen would likely provide good adhesion to the MFC of Aulin.
          Claims 2-6: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art at the time the invention was filed that the first and the second suspension weight-% and the corresponding Shopper-Riegler values be optimized in order to obtain desired coating requirements.
          Claim 8: the invention is disclosed per claim 1, above.  It would have been obvious to one skilled in the art that the web pressing in pressing section 300 of Aulin (Figure 1) would be optimized to obtain the desired web dry content.
          Claims 10-11: the invention is disclosed per claim 1, above.  The addition of a polymer layer is disclosed (Duhen, claims 3, 5).

Conclusion
3)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/MARK HALPERN/Primary Examiner, Art Unit 1748